i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00413-CV

    IN RE CAMPBELL RANCH, LLC, William S. WALKER, William L. DAWKINS, Jr.,
                     Robert SCHULTE, and Lee HUBBARD

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 27, 2010, relators filed a petition for writ of mandamus. The court has considered

relators’ petition for writ of mandamus and real party in interest’s response, and is of the opinion that

relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                              PER CURIAM




           1
            … This proceeding arises out of Cause No. 2007CVF001760D3, styled Dancy, LLC vs. Campbell Ranch LLC,
et al., in the 341st Judicial District Court, W ebb County, Texas, the Honorable Elma T. Salinas Ender presiding.